      Case 4:19-cv-04707 Document 1 Filed on 12/03/19 in TXSD Page 1 of 4



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

DISTRIBUTION INTERNATIONAL, INC.       §
                                       §
vs.                                    §           Civil Action No.: 4:19-cv-04707
                                       §                       (JURY)
EMPLOYERS INSURANCE COMPANY            §
OF WAUSAU                              §
_____________________________________________________________________________

                            NOTICE OF REMOVAL
______________________________________________________________________________

TO THE HONORABLE JUDGE OF SAID COURT:

       Defendant Employers Insurance Company of Wausau timely files this Notice of Removal

pursuant to 28 U.S.C. § 1441(a), 28 U.S.C. § 1332(a), and 28 U.S.C. §1446(b), removing this

action from the 151st Judicial District Court of Harris County, Texas to the United States District

Court for the Southern District of Texas, Houston Division, and in support thereof show as follows:

                                      A.      Introduction

       1.      Plaintiff commenced this lawsuit against Defendant in the 151st Judicial District

 Court of Harris County, Texas by filing its Original Petition on or about October 25, 2019. A

 true and correct copy of the Original Petition is attached hereto as Exhibit “A.” Plaintiff served

 the Original Petition on Defendant Employers Insurance Company of Wausau on November 7,

 2019. A true and correct copy of Defendant’s Answer to Plaintiff’s Original Petition, Defendant’s

 Special Exceptions, and Defendant’s Jury Demand filed on November 27, 2019 is attached hereto

 as Exhibit “B.”

       2.      Defendant is filing this Notice of Removal within 30 days of their first receipt of

 Plaintiff’s Original Petition as required by 28 U.S.C. § 1446(b).
      Case 4:19-cv-04707 Document 1 Filed on 12/03/19 in TXSD Page 2 of 4



       3.      Plaintiff seeks to recover damages in this lawsuit based on allegations of breach of

 contract, breach of the duty of good faith and fair dealing, and violations of the Texas Insurance

 Code resulting from the alleged conduct of Defendant. Plaintiff’s claims arise under a policy of

 insurance on Plaintiff’s commercial property issued by Defendant Employers Insurance

 Company of Wausau.

                                B.      Jurisdiction & Removal

       4.      In a removal situation, the burden is on the removing party to establish the existence

of jurisdiction and the propriety of removal. Manguno v. Prudential Property and Cas. Ins. Co.,

276 F.3d 720, 723 (5th Cir. 2002). This Court has jurisdiction in this case pursuant to 28 U.S.C.

§ 1332, in that there is complete diversity of citizenship between the parties and the amount in

controversy exceeds $75,000.00. Accordingly, statutory authority for the removal of this matter

is conferred by 28 U.S.C. §§ 1441 and 1446.

       5.      Complete diversity under 28 U.S.C. § 1332 exists in this case. Plaintiff is a for-

profit corporation organized under the laws of the State of Texas with its principal office in

Houston, Harris County, Texas.       Employers Insurance Company of Wausau is a company

organized under the laws of the State of Wisconsin, with its principal place of business in Boston,

Massachusetts.

       6.      In addition, the amount in controversy meets the minimum jurisdictional

requirements under 28 U.S.C. § 1332. Plaintiff’s Petition states it is seeking actual damages of

$600,000.00 (See Paragraph 27 of Exhibit A). In addition, Plaintiff is seeking penalty interest,

multiple damages, consequential damages, punitive damages, and attorney fees. (See Paragraph

50 pf Exhibit A). Therefore, the amount in controversy exceeds $75,000.00.



                                                 2
       Case 4:19-cv-04707 Document 1 Filed on 12/03/19 in TXSD Page 3 of 4



                                        C. Conclusion

        7.      Venue is proper in this district and division under 28 U.S.C. § 1441(a) because the

state court where the action has been pending is located in this district and division.

        8.      Contemporaneous with the filing of this Notice of Removal, Defendant is filing a

Notice of Filing Notice of Removal with the Clerk of Court for the 151st Judicial District Court of

Harris County, Texas pursuant to 28 U.S.C. § 1446(d).

        9.      Attached hereto are all documents required by LR 81, USDC/SDTX Local Rules

and 28 U.S.C. § 1446(a).

        10.     Plaintiff and Defendant demanded a jury in the state court action. Defendant also

requests a trial by jury pursuant to Rule 81(c)(3)(A), Federal Rules of Civil Procedure and LR

38.1, USDC/SDTX Local Rules.

        11.     All fees required by law in connection with this Notice have been tendered and

paid by Plaintiff.

        WHEREFORE, Employers Insurance Company of Wausau hereby removes the above-

captioned matter now pending in the 151st Judicial District Court of Harris County, Texas to the

United States District Court for the Southern District of Texas, Houston Division.




                                                  3
       Case 4:19-cv-04707 Document 1 Filed on 12/03/19 in TXSD Page 4 of 4



                                             Respectfully submitted,

                                             SHEEHY, WARE & PAPPAS, P.C.

                                        By: __/s/ J. Mark Kressenberg____________________
                                             J. Mark Kressenberg – Attorney in Charge
                                             Fed. Adm. No. 7793
                                             Texas State Bar No. 11725900
                                             Dawn A. Moore
                                             Fed. Adm. No. 558181
                                             Texas State Bar No. 24040447
                                             909 Fannin Street
                                             Two Houston Center, Suite 2500
                                             Houston, Texas 77010-1003
                                             713-951-1000 Telephone
                                             713-951-1199 Telecopier

                                             ATTORNEYS FOR THE DEFENDANT
                                             EMPLOYERS INSURANCE COMPANY OF
                                             WAUSAU

                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above foregoing instrument has been
forwarded via e-filing in accordance with the Federal Rules of Civil Procedure on this the 3rd day
of December, 2019, to the following counsel of record:

        J. James Cooper
        Reed Smith LLP
        811 Main St. #1700
        Houston, Texas 77002
        713-469-3800
        713-469-3899 telecopier
        Email: jcooper@reedsmith.com

        John D. Shugrue
        Reed Smith LLP
        10 South Wacker Drive, 40th Floor
        Chicago, Illinois, 60606
        312-207-1000
        312-207-6400 telecopier
        Email: jshugrue@reedsmith.com

                                             /s/ J. Mark Kressenberg____________________
                                             J. Mark Kressenberg
3638994_1

                                                4
